Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 12/06/2021 have been received.  The amendments have been considered sufficient to overcome the rejection under U.S.C. 103 for independent claims.   However, in light of amendments to the claims, rejections under U.S.C. 112(b) and U.S.C. 112(d) are added.

Response to Arguments

Applicant’s arguments, filed 12/06/2021, with respect to the U.S.C. 103 rejection and U.S.C. 112(a) have been fully considered and are persuasive.  These rejections on claims 1-20 have been withdrawn. 
As discussed in the telephone interview, due to recent guidance from the office, the rejection under U.S.C. 101 for the claims being an abstract idea (mathematical idea) have been reconsidered, however, at the time it was considered that the claims would still be rejectable under U.S.C. 101 as a mental process.
Applicant’s arguments regarding the possible rejection under U.S.C. 101 as the claims being interpreted as a mental process have been considered but have been found unpersuasive.

The argument that the amendment “causing the vehicle, the driver, or a combination thereof to traverse the set of rides based on the solution.” is not extraneous activity is not found convincing.  This particular step, it is believed, is described with a high level of generality within the claim.  This particular limitation could be interpreted as broadly as sending a map to a driver, or giving instructions, or displaying a map.  Notably, there is no specific control of the vehicle.  As such, this is considered extraneous activity.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 5, “is based the ride graph without the dropped one or more feasible connections” appears to be missing a word and is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 16 recites the limitation "the first plan, the second plan" in lines 4 of Claim 1, 8 of Claim 11, and 7 of Claim 16.  There is insufficient antecedent basis for this limitation in the claim.
	Dependent claims are objected to as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As cited above “A claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation.”  Claims 13 and 18 are dependent upon claims that have yet to be set forth in the document (Claims 15 and 20, respectively).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed towards a mental process without significantly more.

Claim 1 recites:
A method for large scale vehicle routing comprising: 
receiving a plurality of plans, wherein a plan of the plurality of plans assigns a vehicle, a driver of the vehicle, or a combination thereof a set of rides to traverse; 
constructing a ride graph to represent feasible connections between the set of rides in the first plan, the second plan, or a combination thereof, wherein the feasible connections are connections in which the vehicle following the first plan, the second plan, or a combination can arrive from a drop-off location of a first ride to a pick-up location of a second ride without being late to a pick-up time of the second ride; 
clustering the plurality of plans into one or more clusters based on a proximity measure, wherein the proximity measure indicates a proximity of a first plan of the plurality of plans to a second plan of a plurality of plans based the ride graph; 
for each cluster of the one or more clusters, separately computing a solution to a multiple vehicle routing problem for the set of rides in said each cluster; and 
causing the vehicle, the driver, or a combination thereof to traverse the set of rides based on the solution.

Claim 2 recites:
The method of claim 1, wherein the proximity of the first plan to the second plan is based on a probability that a first driver following the first plan can take on a ride from the second plan.

Claim 3 recites:
The method of claim 1, further comprising: 2Attorney Docket No.: P9281US00Patent 
dropping one or more of the feasible connections from the ride graph, wherein the dropped one or more feasible connections have a travel time, a distance, a wait time, or a combination thereof between rides exceeding a threshold, wherein the proximity measure is based the ride graph without the dropped one or more feasible connections.

Claim 4 recites:
The method of claim 1, wherein each node of the ride graph corresponds to a ride of the set of rides, the method further comprising: 
constructing a first matrix representing the nodes of the ride graph of the first plan; and 
constructing a second matrix representing the nodes of the ride graph of the second plan, 
wherein the proximity measure is based on a distance metric calculated between the first matrix and the second matrix.

Claim 5 recites:
The method of claim 4, wherein the distance metric is based on one or more common nodes between the first matrix and the second matrix.

Claim 6 recites:
The method of claim 5, wherein the distance metric is based on one or more edge values between the nodes, and wherein the one or more edge values are based on whether the feasible connections are present between the nodes.

Claim 7 recites:
The method of claim 6, further comprising: 
calculating one or more variables based on the one or more common nodes, 
wherein the one or more variables include at least one of: 
a first variable based on the one or more edge values corresponding to first edges entering the one or more common nodes; 
a second variable based on the one or more edge values corresponding to second edges exiting the one or more common nodes; 
a third variable based on the one or more edge values corresponding to third edges entering the one or more common nodes from the first plan and exiting the one or more common nodes to the second plan; and 
a fourth variable based on the one or more edge values corresponding to fourth edges entering the one or more common nodes from the second plan and exiting the one or more common nodes to the first plan, and 
wherein the distance metric is based on the one or more variables.

Claim 8 recites:
The method of claim 1, further comprising: 
iteratively split the one or more clusters until a corresponding cluster size is below a maximum cluster size threshold, and 
wherein the set of rides include one or more shared rides.

Claim 9 recites:
The method of claim 1, further comprising: 
iteratively merging the one or more clusters until a corresponding cluster size is above a minimum cluster size threshold.

Claim 10 recites:
The method of claim 9, wherein the one or more clusters are merged based a closest cluster determined using the proximity measure.

Claim 11 recites:
An apparatus for providing large scale vehicle routing, comprising:
a processor; and 
a memory including computer program code for a program, 
the memory and the computer program code configured to, with the processor, cause the apparatus to perform at least the following, 
receive a plurality of plans, wherein a plan of the plurality of plans assigns a vehicle, a driver of the vehicle, or a combination thereof a set of rides to traverse; 
construct a ride graph to represent feasible connections between the set of rides in the first plan, the second plan, or a combination thereof, wherein the feasible connections are connections in which the vehicle following the first plan, the second plan, or a combination can arrive from a drop-off location of a first ride to a pick-up location of a second ride without being late to a pick-up time of the second ride; 
cluster the plurality of plans into one or more clusters based on a proximity measure, wherein the proximity measure indicates a proximity of a first plan of the plurality of plans to a second plan of a plurality of plans based the ride graph; 
for each cluster of the one or more clusters, separately compute a solution to a multiple vehicle routing problem for the set of rides in said each cluster; and 
cause the vehicle, the driver, or a combination thereof to traverse the set of rides based on the solution.

Claim 12 recites:
The apparatus of claim 11, wherein the proximity of the first plan to the second plan is based on a probability that a first driver following the first plan can take on a ride from the second plan.

Claim 13 recites:
The apparatus of claim 15, wherein the distance metric is based on one or more edge values between the nodes, and wherein the one or more edge values are based on whether the feasible connections are present between the nodes.

Claim 14 recites:
The apparatus of claim 11, wherein each node of the ride graph corresponds to a ride of the set of rides, and the apparatus is further caused to: 
construct a first matrix representing the nodes of the ride graph of the first plan; and 6Attorney Docket No.: P9281US00Patent 
construct a second matrix representing the nodes of the ride graph of the second plan, 
wherein the proximity measure is based on a distance metric calculated between the first matrix and the second matrix.

Claim 15 recites:
The apparatus of claim 14, wherein the distance metric is based on one or more common nodes between the first matrix and the second matrix.

Claim 16 recites:
A non-transitory computer-readable storage medium for providing large scale vehicle routing, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps: 
receiving a plurality of plans, wherein a plan of the plurality of plans assigns a vehicle, a driver of the vehicle, or a combination thereof a set of rides to traverse; 
constructing a ride graph to represent feasible connections between the set of rides in the first plan, the second plan, or a combination thereof, wherein the feasible connections are connections in which the vehicle following the first plan, the second plan, or a combination can arrive from a drop-off location of a first ride to a pick-up location of a second ride without being late to a pick-up time of the second ride; 
clustering the plurality of plans into one or more clusters based on a proximity measure, wherein the proximity measure indicates a proximity of a first plan of the plurality of plans to a second plan of a plurality of plans based the ride graph; 
for each cluster of the one or more clusters, separately computing a solution to a multiple vehicle routing problem for the set of rides in said each cluster; and 7Attorney Docket No.: P9281US00Patent 
causing the vehicle, the driver, or a combination thereof to traverse the set of rides based on the solution.

Claim 17 recites:
The non-transitory computer-readable storage medium of claim 16, wherein the proximity of the first plan to the second plan is based on a probability that a first driver following the first plan can take on a ride from the second plan.

Claim 18 recites:
The non-transitory computer-readable storage medium of claim 20, wherein the distance metric is based on one or more edge values between the nodes, and wherein the one or more edge values are based on whether the feasible connections are present between the nodes.

Claim 19 recites:
The non-transitory computer-readable storage medium of claim [[18]]16, wherein each node of the ride graph corresponds to a ride of the set of rides, and the apparatus is caused to further perform: 
constructing a first matrix representing the nodes of the ride graph of the first plan; and 
constructing a second matrix representing the nodes of the ride graph of the second plan, 8Attorney Docket No.: P9281US00Patent 
wherein the proximity measure is based on a distance metric calculated between the first matrix and the second matrix.

Claim 20 recites:
The non-transitory computer-readable storage medium of claim 19, wherein the distance metric is based on one or more common nodes between the first matrix and the second matrix.

Step 1: Statutory Category – Yes
The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes 

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” and certain method of organizing human activity because under its broadest reasonable interpretation, the claim covers performance using mental processes and sales activities or business relations.   

The claims recite constructing a ride graph to represent feasible connections between the set of rides in the first plan, the second plan, or a combination thereof.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could, with a pen and paper, draw a directed acyclic graph.  This would be drawing out nodes that represent the rides, and then drawing connections between the nodes depending on how feasible it would be for a driver/vehicle to finish one task and complete another.  A person could mentally consider “this task is from 1:00 to 1:30 and ends at location A”, and “this task is 2:00 to 2:30 and starts at location B”, and “location A and B are about 25 minutes drive apart” and therefore consider the connection feasible.  For a small scale set of rides/plans, this task could be completed by a person in a reasonable timeframe. Thus this step is directed to a mental process.

The claims recite clustering the plurality of plans into one or more clusters based on a proximity measure, wherein the proximity measure indicates a proximity of a first plan to a second plan based on the ride graph.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  This task could be completed by a person considering a directed acyclic graph.  For example, if the person were to mark the nodes as belonging specifically to a certain plan (Plan 1, Plan 2, etc.), then they could notice that the rides of two plans have a great number of feasible connections with one another on the ride graph, and that a third or fourth do not.  A person could then mentally combine these plans into a “cluster” perhaps even redrawing the ride graph with these options separated out.  Thus this step is directed to a mental process.

The claims recite computing a solution to a multiple vehicle routing problem for the set of rides in each cluster.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  This task could be completed by a person considering a small number of rides in the clusters created in the previous step.  A person is mentally capable of determining a schedule for two or more vehicles given a series of tasks.  Because the clusters are separate, a person would have to do this two or more times.  Thus this step is directed to a mental process.

For Claims 2, 12, and 17 the limitation the proximity of the first plan to the second plan be based on a probability that a first driver following the first plan can take on a ride from the second plan is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “processor”, nothing in the claim precludes the element being done in the mind.  As explained in the previous steps, the ride graph can be built based upon the feasible connections representing the probability that one ride can lead smoothly into another, which would be considered a probability that a rider on the first plan could take on a ride from the second.  Thus this recites a mental step.

For Claim 3 the limitation that feasible connections be dropped when they are above a threshold for either travel time, distance, wait time, or a combination thereof is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “processor”, nothing in the claim precludes the element being done in the mind.  A person could be drawing a connection between a ride that ends at 8 AM and one that starts at 6 PM, and decide that the wait time is excessive, and remove the connection.  This process could also be done mentally for distances or times that are too large between rides.  Thus this recites a mental step.

For Claims 4, 14, and 19 the limitation of constructing a first matrix representing the nodes of the ride graph for the first plan, constructing a second matrix representing the nodes of the ride graph of the second plan, and that the proximity measure is based on a distance metric calculated between the two is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “processor”, nothing in the claim precludes the element being done in the mind.  A person could create a simple matrix that is one row, and has a number of entries for each ride on the ride graph.  Each entry would either be 0 (the ride is not in the plan) or 1 (the entry is in the plan).  A person could then fill out the matrix for each plan.  After this step, a person could compare to see if the plans have any nodes in common, and seeing nodes in common, determine that there must be overlap in the plans, and thus the distance metric is short, and the proximity measure is high.  Thus this recites a mental step.

For Claims 5, 15, and 20 the limitation of the distance metric be based upon one or more common nodes is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “processor”, nothing in the claim precludes the element being done in the mind.  A person could create a simple matrix that is one row, and has a number of entries for each ride on the ride graph.  Each entry would either be 0 (the ride is not in the plan) or 1 (the entry is in the plan).  A person could then fill out the matrix for each plan.  After this step, a person could compare to see if the plans have any nodes in common, and seeing nodes in common, determine that there must be overlap in the plans, and thus the distance metric is short, and the proximity measure is high.  Thus this recites a mental step.

For Claims 6, 13, and 18 the limitation of the distance metric being based upon edge values between nodes, the edge values being based upon whether feasible connections between nodes is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “processor”, nothing in the claim precludes the element being done in the mind.  A person could create a matrix that is nxn, where n is equal to the number of rides.  Each node/ride could be assigned a number.  The values going diagonally from the top left to bottom right could represent whether the ride with that row and column number is in the plan.  The values in an entry could represent a feasible connection between the ride of the column and the ride assigned to that row (going from the column ride to the row ride), with 0s being no feasible connection, and 1 being a feasible connection.  A person could look at two such matrices, one for each plan, and notice the overlap in the rides represented.  For example, if plan 1 includes ride 1, 3, and 9, with feasible connections to 2, 4, 8, and plan 2 includes rides 2, 4, and 8, with feasible connections to rides 1, 3, 7, and 9, this data would be represented in the matrices, and a person would be able to identify this and cluster plans 1 and 2 together.  Thus this recites a mental step.

For Claim 7 the limitation that there be a calculation of one or more variables based on the one or more common nodes, wherein they include at least one of a first variable base on the edge values entering the nodes, a second variable based on edge values exiting the common nodes, a third variable based on edge values entering the common nodes from a first plan and exiting from a second plan, and a fourth variable based on edge values corresponding to entering the common nodes from the second plan and exiting from the first plan and that the distance metric be based upon this is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “processor”, nothing in the claim precludes the element being done in the mind.  The explained matrix in claim 6 shows how the feasible connections can be treated as a variable (0 or 1) in the matrix and that this can be used as a distance metric.  This feasible connection is based upon the ability of a ride leading successfully into another.  As such, this “edge” enters common nodes and leaves common nodes, meeting the limitations for the first and second variables.  Only one of the variables is needed, according to the claim language. Alternatively, a person could consider how many edges enter into “common nodes” of each plan, which would be a marker how many common nodes the plans share, which could be used as a distance metric. Thus this recites a mental step.

For Claim 8 the limitation that the clusters be iteratively split until the cluster size is below a maximum cluster threshold and that the rides include shared rides is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally cluster some plans from a ride graph, decide that the problem is still too complex, and mentally cluster again. A person could consider rides as well that are shared rides (or doubling up on rides) once the problem is simplified enough.  Thus this recites a mental step.

For Claim 9 the limitation that the clusters be iteratively merged until a corresponding cluster size is above a minimum cluster threshold is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “processor”, nothing in the claim precludes the element being done in the mind.  A person decide they have clustered too much and have too many clusters, and they have separated too many rides from each other to create optimal solutions, and merge those separated plans that look closest.  Thus this recites a mental step.

For Claim 10 the limitation that the clusters be merged based on a closest cluster determined using the proximity measure is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting a “processor”, nothing in the claim precludes the element being done in the mind.  A person decide they have clustered too much, and they have separated too many rides from each other to create optimal solutions, and merge those separated plans that look closest.  Thus this recites a mental step.

Step 2A Prong Two evaluations
Claims 1-20 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite receiving a plurality of plans, where a plan of the plurality of plans assigns a vehicle, a driver of a vehicle, or a combination thereof a set of rides to transfer. The above listed actions are recited at a high level of generality.  The receiving step is considered mere data gathering. The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite “a processor”, “a memory” and that there be a “non-transitory computer-readable storage medium.”  Within the specification, the processor, memory, and storage medium are described at a high level of generality.  That is to say, aside from describing that a computer be done to perform the steps, there is nothing to say that the tasks could not be done by a mental process, or any generic, off the shelf component.   Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite “causing the vehicle, the driver, or a combination thereof to traverse the set of rides based on the solution.”  The above listed actions are recited at a high level of generality.  Notably there are no actual control steps in the claim limitation.  The claim could be interpreted as simply as displaying or sending the plan to a driver, which could be considered an extra-activity sending of data, would be considered extraneous. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1-20  are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer or extraneous activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that the computer is anything other than possible generic, off the-shelf computer components, and does not provide an inventive concept to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ananthanarayanan et al (US Pub 9,569,745 B1) relates to dynamic routing of regional clusters.
Ho et al (US Pub 2019/0120640 A1) relates to vehicle routing using clusters and node graphs.
Pajek et al (US Pub 2015/0206285 A1) relates to iteratively splitting or merging clusters for data analysis.
Scharaswak et al (US Pub 2016/0300186 A1) relates to vehicle routing using nodes and clusters.
Harish et al (US Pub 2019/0020973 A1) relates to clustering data using matrices.
Turner et al (US Pub 2020/0292346 A1) relates to optimization of delivery routes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664